t c memo united_states tax_court edward e slingsby petitioner v commissioner of internal revenue respondent docket no 23613-08l filed date edward e slingsby pro_se jason w anderson and robyn r gilliom for respondent memorandum opinion morrison judge the irs filed a lien to collect the federal income-tax liabilities of petitioner edward e slingsby for the years and and to collect penalties for filing frivolous returns for and slingsby requested an administrative hearing with the irs appeals_office he received adverse determinations he now appeals those determinations to the tax_court for the years and various companies reported on forms w-2 wage and tax statement that they had paid wages to slingsby the companies also reported that they had withheld federal income-tax from slingsby’s wages for each of the years and slingsby filed a form_1040 u s individual_income_tax_return on which he reported that he earned zero wage income he also reported that the companies had withheld federal_income_tax using the forms w-2 the irs determined that slingsby had earned_taxable_income it assessed income-tax liabilities for and 1the form_1040 that slingsby mailed to the irs for is not in the record the appeals_office determined that the form_1040 reported income-tax withholdings but no wages slingsby does not dispute this characterization of his return 2before the irs can assess a deficiency in income_tax it generally must issue the taxpayer a notice_of_deficiency sec_6213 i r c the irs contends that slingsby received notices of deficiency for and and therefore is barred by sec_6330 i r c from contesting his underlying tax_liabilities for and slingsby claims that he received no notices of deficiency except for the notice for which would mean that he is entitled to challenge his underlying tax_liabilities for and we need not determine whether the notices of deficiency were received because as discussed below slingsby’s sole challenge to his underlying tax_liabilities is that the forms w-2 are invalid and that challenge is unmeritorious in response to the notice_of_deficiency for slingsby filed a tax_court petition seeking a redetermination of the deficiency the resulting case docket no was the continued the irs also assessed penalties against slingsby for filing frivolous returns for the year sec_2002 and to collect slingsby’s income-tax liabilities for and and slingsby’s liabilities for the frivolous-return penalty for and the irs filed a lien against slingsby’s property by filing the notice_of_federal_tax_lien the irs triggered slingsby’s right to request a hearing under sec_6320 in his hearing request slingsby wrote that the reason he disagreed with the filing of the lien was miscalculation of taxes and penalties the irs appeals_office held a telephone hearing with slingsby on date in the telephone hearing slingsby argued that the forms w-2 were invalid during the telephone hearing the appeals_office responded that slingsby’s challenge to the validity of the forms w-2 was frivolous and would not be considered in two related written decision letters the appeals_office determined the filing of the lien was appropriate continued subject of an oral opinion on date 3all section references are to the internal_revenue_code code 4the appeals_office also informed slingsby that it believed he had already had an opportunity to contest the liabilities and that therefore the amounts of the liabilities were not at issue in the hearing it is unclear whether the appeals_office was referring to slingsby’s liabilities for income taxes slingsby’s liabilities for frivolous-return penalties or both types of liabilities slingsby appealed these determinations by filing a petition with the court at the time he filed the petition slingsby was a resident of illinois the parties ie slingsby and the commissioner of internal revenue executed a stipulation of facts and a supplemental stipulation of facts the court hereby incorporates these as its findings_of_fact before this court slingsby continues to argue that the forms w-2 were invalid slingsby reasons that the companies that issued the forms w-2 were not required to do so because they are private enterprises incorporated under the laws of the several states party to the u s constitution the idea that private enterprises are exempt from wage reporting is based upon slingsby’s misconstruction of sec_6051 sec_3401 sec_7701 and sec_3121 and h for example sec_7701 provides the term ‘trade or business’ includes the performance of the functions of a public_office slingsby argues that this provision means that a trade_or_business sec_7701 is relevant to form_w-2 information returns because of the provisions of sec_3101 sec_3102 sec_3402 and sec_6051 sec_3101 and b imposes federal_insurance_contributions_act tax on wages received by employees sec_3102 requires employers to withhold amounts from wages to pay the sec_3101 tax sec_3402 requires every employer to withhold amounts from wages to pay the federal_income_tax of the employee sec_6051 requires every person who is required to withhold a tax under sec_3101 or sec_3402 and every employer engaged in a trade_or_business who pays for services performed by an employee to furnish the employee an information_return for each year the information_return must include the total amount of wages paid sec_6051 includes only a public_office this argument is baseless slingsby’s other arguments regarding these code provisions make so little sense that we find it difficult even to explain them we agree with the appeals_office that slingsby’s arguments are frivolous we conclude that the appeals_office did not err in making its determinations to reflect the foregoing decision will be entered for respondent
